                      Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 1 of 49

AO 241 (Rev. 09/17)




                                Petition for Relief From a Conviction or Sentence
                                           By a Person in State Custody
                               (Petition Under 28 U.S.C. § 2254 for a Writ of Habeas Corpus)


                                                           Instructions

1.        To use this form, you must be a person who is currently serving a sentence under a judgment against you in a state
          court. You are asking for relief from the conviction or the sentence. This form is your petition for relief.

2.        You may also use this form to challenge a state judgment that imposed a sentence to be served in the future, but
          you must fill in the name of the state where the judgment was entered. If you want to challenge a federal judgment
          that imposed a sentence to be served in the future, you should file a motion under 28 U.S.C. § 2255 in the federal
          court that entered the judgment.

3.        Make sure the form is typed or neatly written.

4.        You must tell the truth and sign the form. If you make a false statement of a material fact, you may be
          prosecuted for perjury.

5.        Answer all the questions. You do not need to cite law. You may submit additional pages if necessary. If you do
          not fill out the form properly, you will be asked to submit additional or correct information. If you want to submit
          any legal arguments, you must submit them in a separate memorandum. Be aware that any such memorandum may
          be subject to page limits set forth in the local rules of the court where you file this petition.

6.        You must pay a fee of $5. If the fee is paid, your petition will be filed. If you cannot pay the fee, you may ask to
          proceed in forma pauperis (as a poor person). To do that, you must fill out the last page of this form. Also, you
          must submit a certificate signed by an officer at the institution where you are confined showing the amount of
          money that the institution is holding for you. If your account exceeds $                 , you must pay the filing fee.

7.        In this petition, you may challenge the judgment entered by only one court. If you want to challenge a judgment
          entered by a different court (either in the same state or in different states), you must file a separate petition.

8.        When you have completed the form, send the original and              copies to the Clerk of the United States District
          Court at this address:

                                             Clerk, United
                                                 Clerk,    StatesStates
                                                         United   District Court for
                                                                        District  Court for
                                                            Address
                                                                  Address
                                                     City, City,
                                                           State State
                                                                 Zip Code
                                                                        Zip Code

          If you want a file-stamped copy of the petition, you must enclose an additional copy of the petition and ask the court
          to file-stamp it and return it to you.

9.        CAUTION: You must include in this petition all the grounds for relief from the conviction or sentence that
          you challenge. And you must state the facts that support each ground. If you fail to set forth all the grounds
          in this petition, you may be barred from presenting additional grounds at a later date.

10.       CAPITAL CASES: If you are under a sentence of death, you are entitled to the assistance of counsel and
          should request the appointment of counsel.




                                                                                                                         Page 1 of 16
                        Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 2 of 49

 AO 241 (Rev. 09/17)

                                PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF
                              HABEAS CORPUS BY A PERSON IN STATE CUSTODY
                                                                Massachusetts
 United States District Court                           District:

 Name (under which you were convicted):                                                                        Docket or Case No.:
Frederick Henderson

 Place of Confinement :                                                                     Prisoner No.:
MCI Concord, P.O. Box 9106, Concord, MA 01742                                             W102803

 Petitioner (include the name under which you were convicted)               Respondent (authorized person having custody of petitioner)
                                                                                                    Sheila Kelly,
                       Frederick Henderson                            v.                Superintendent, MCI Concord



 The Attorney General of the State of:Massachusetts, Maura Healey



                                                                   PETITION



 1.        (a) Name and location of court that entered the judgment of conviction you are challenging:
           Suffolk Superior Court, 3 Pemberton Square, Boston, MA 02108




           (b) Criminal docket or case number (if you know):               SUCR2011-11265

 2.        (a) Date of the judgment of conviction (if you know): 6/14/2013

           (b) Date of sentencing:          6/18/2013

 3.        Length of sentence:       life

 4.        In this case, were you convicted on more than one count or of more than one crime?                 ✔
                                                                                                              ’     Yes         ’ No

 5.        Identify all crimes of which you were convicted and sentenced in this case:
           Murder

           Possession of a firearm




 6.        (a) What was your plea? (Check one)
                                      ✔
                                      ’      (1)      Not guilty            ’     (3)       Nolo contendere (no contest)

                                      ’ (2)           Guilty                ’     (4)       Insanity plea

                                                                                                                                     Page 2 of 16
                       Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 3 of 49

AO 241 (Rev. 09/17)

          (b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

          you plead guilty to and what did you plead not guilty to?




          (c) If you went to trial, what kind of trial did you have? (Check one)

                        ✔
                        ’ Jury       ’ Judge only

7.        Did you testify at a pretrial hearing, trial, or a post-trial hearing?

                        ’ Yes        ’ No

8.        Did you appeal from the judgment of conviction?

                        ✔
                        ’ Yes        ’ No

9.        If you did appeal, answer the following:

          (a) Name of court:        Supreme Judicial Court

          (b) Docket or case number (if you know):          SJC-11702

          (c) Result:               Convictions affirmed

          (d) Date of result (if you know): 11/30/20

          (e) Citation to the case (if you know):          486 Mass. 296

          (f) Grounds raised: Ineffective assistance of counsel
          1. Failure to move to suppress identification

          2. Failure to present expert in eyewitness identification
          3. Failure to request limiting instruction regarding motive evidence elicited on cross-examination of

          codefendant

          4. Failure to present evidence that Henderson didn’t match eyewitness’s description

          There were other issues which are not being raised here.

          (g) Did you seek further review by a higher state court?            ’ Yes    ’    No

                      If yes, answer the following:

                      (1) Name of court:

                      (2) Docket or case number (if you know):

                      (3) Result:




                                                                                                                       Page 3 of 16
                       Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 4 of 49

AO 241 (Rev. 09/17)

                      (4) Date of result (if you know):

                      (5) Citation to the case (if you know):

                      (6) Grounds raised:




          (h) Did you file a petition for certiorari in the United States Supreme Court?           ’    Yes       ’ No

                      If yes, answer the following:

                      (1) Docket or case number (if you know):

                      (2) Result:



                      (3) Date of result (if you know):

                      (4) Citation to the case (if you know):

10.       Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions

          concerning this judgment of conviction in any state court?                ✔ Yes
                                                                                    ’              ’    No

11.       If your answer to Question 10 was "Yes," give the following information:

          (a)         (1) Name of court:     Suffolk Superior Court

                      (2) Docket or case number (if you know):     SUCR2011-11265

                      (3) Date of filing (if you know):     2/11/2015

                      (4) Nature of the proceeding:        Motion for a new trial

                      (5) Grounds raised: This raised the same issues set out in #9. The denial of this motion was
                           consolidated with the direct appeal.




                      (6) Did you receive a hearing where evidence was given on your petition, application, or motion?

                        ’ Yes        ’ No

                      (7) Result:   Denied



                                                                                                                         Page 4 of 16
                     Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 5 of 49

A0241 (Rev. 09/17)

                     (8) Date of result (if you know):    10/11/2016 ; reconsideration denied 12/20/2018
         (b) If you filed any second petition, application, or motion, give the same information:

                     (1) Name of court:

                     (2) Docket or case number (if you know):

                     (3) Date of fi ling (if you know):

                     (4) Nature of the proceeding:

                     (5) Grounds raised:




                     (6) Did you receive a hearing where evidence was given on your petition, application, or motion?

                       CI Yes       0     No

                     (7) Result:

                     (8) Date of result (if you know):

         (c) If you filed any third petition, application, or motion, give the same information:

                     (1) Name of court:

                     (2) Docket or case number (if you know):

                     (3) Date of filing (if you know):

                     (4) Nature of the proceeding:

                     (5) Grounds raised:




                                                                                                                        Page 5 of 16
                         Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 6 of 49

 AO 241 (Rev. 09/17)

                        (6) Did you receive a hearing where evidence was given on your petition, application, or motion?

                           ’ Yes          ’ No

                        (7) Result:

                        (8) Date of result (if you know):

             (d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,

             or motion?

                        (1) First petition:          ✔ Yes
                                                     ’                  ’    No

                        (2) Second petition:         ’ Yes              ’    No

                        (3) Third petition:          ’ Yes              ’    No

             (e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:




 12.         For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
             laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
             supporting each ground. Any legal arguments must be submitted in a separate memorandum.

             CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available
             state-court remedies on each ground on which you request action by the federal court. Also, if you fail to set
             forth all the grounds in this petition, you may be barred from presenting additional grounds at a later date.

 GROUND ONE: Trial counsel rendered ineffective assistance by failing to move to suppress an
identification made when the witness was shown a single photograph 4 days after the incident

 (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
The witness identified perpetrators by nickname shortly after the incident. When interviewed 4 days later, she

said she had seen Jigga almost every day over the preceding 1-2 years, and she had seen Drano 3-4 times during

that period. She was shown a photo of the codefendant and identified him as Jigga. She then identified a photo of
Henderson as Drano. But Henderson was released only 3 months before the incident after serving a 5 year prison sentence and he did not


match her description of Drano (though he was known by that nickname). Trial counsel did not move to

suppress the unduly suggestive identification.

 (b) If you did not exhaust your state remedies on Ground One, explain why:




                                                                                                                                         Page 6 of 16
                      Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 7 of 49

AO 241 (Rev. 09/17)

(c)       Direct Appeal of Ground One:

          (1) If you appealed from the judgment of conviction, did you raise this issue?            ’    Yes        ’ No

          (2) If you did not raise this issue in your direct appeal, explain why: The issue was raised in a motion for a new

         trial, and the denial of that motion was consolidated with the direct appeal.



(d) Post-Conviction Proceedings:

          (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
                      ✔
                      ’ Yes       ’ No

          (2) If your answer to Question (d)(1) is "Yes," state:

          Type of motion or petition:     motion for a new trial

          Name and location of the court where the motion or petition was filed:
         Suffolk Superior Court

          Docket or case number (if you know): SUCR2011-11265

          Date of the court's decision:   10/11/2016

          Result (attach a copy of the court's opinion or order, if available):   Denied




          (3) Did you receive a hearing on your motion or petition?                                 ✔
                                                                                                    ’    Yes        ’ No

          (4) Did you appeal from the denial of your motion or petition?                            ✔
                                                                                                    ’    Yes        ’ No

          (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?   ✔
                                                                                                    ’    Yes        ’ No

          (6) If your answer to Question (d)(4) is "Yes," state:

          Name and location of the court where the appeal was filed: SJC



          Docket or case number (if you know): SJC-11702

          Date of the court's decision:   11/30/20

          Result (attach a copy of the court's opinion or order, if available):
         Affirmed, motion for reconsideration denied 1/25/21



          (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:




                                                                                                                         Page 7 of 16
                       Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 8 of 49

 AO 241 (Rev. 09/17)

 (e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

 used to exhaust your state remedies on Ground One:




 GROUND TWO:                        Trial counsel rendered ineffective assistance by failing to argue that Henderson
didn’t match the witness’s description of the perpetrator

 (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
The witness identified the perpetrators by the nicknames Jigga and Drano, stating that Drano was a short guy,

shorter than Jigga. After looking at single photos, she first identified Frankie Herndon as Jigga and then Henderson as Drano.

Both are six feet tall. Counsel failed to elicit that both men are the same height and he did not argue that

Henderson did not match the witness’s description of Drano.




 (b) If you did not exhaust your state remedies on Ground Two, explain why:




 (c)       Direct Appeal of Ground Two:

           (1) If you appealed from the judgment of conviction, did you raise this issue?                      ’    Yes          ’ No

           (2) If you did not raise this issue in your direct appeal, explain why: The issue was raised in a motion for a new
           trial, and the denial of that motion was consolidated with the direct appeal.



 (d)       Post-Conviction Proceedings:

           (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
                        ✔
                        ’ Yes         ’ No

           (2) If your answer to Question (d)(1) is "Yes," state:

           Type of motion or petition:         motion for a new trial

           Name and location of the court where the motion or petition was filed:
           Suffolk Superior Court



           Docket or case number (if you know): SUCR2011-11265


                                                                                                                                   Page 8 of 16
                       Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 9 of 49

 AO 241 (Rev. 09/17)

           Date of the court's decision:   10/11/2016

           Result (attach a copy of the court's opinion or order, if available):
           Denied



           (3) Did you receive a hearing on your motion or petition?                                  ✔ Yes
                                                                                                      ’             ’ No

           (4) Did you appeal from the denial of your motion or petition?                             ✔ Yes
                                                                                                      ’             ’ No

           (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?    ✔ Yes
                                                                                                      ’             ’ No

           (6) If your answer to Question (d)(4) is "Yes," state:

           Name and location of the court where the appeal was filed: SJC



           Docket or case number (if you know): SJC-11702

           Date of the court's decision:   11/30/20

           Result (attach a copy of the court's opinion or order, if available):   Affirmed




           (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:




 (e)       Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

           have used to exhaust your state remedies on Ground Two :




 GROUND THREE:                Trial counsel rendered ineffective assistance by failing to present an expert in

eyewitness identifications.

 (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
The Commonwealth’s case depended on the testimony of two witnesses who allegedly identified the perpetrators

within a week of the incident. At trial, both denied being able to make identifications. An expert in eyewitness

identifications could have described factors, relevant to these identifications, that would have cast grave doubt

on the ability of either witness to make a reliable identification. Counsel failed to retain an expert.




                                                                                                                         Page 9 of 16
                      Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 10 of 49

AO 241 (Rev. 09/17)

(b) If you did not exhaust your state remedies on Ground Three, explain why:




(c)       Direct Appeal of Ground Three:

          (1) If you appealed from the judgment of conviction, did you raise this issue?            ’    Yes        ’ No

          (2) If you did not raise this issue in your direct appeal, explain why: The issue was raised in a motion for a new
         trial, and the denial of that motion was consolidated with the direct appeal.



(d)       Post-Conviction Proceedings:

          (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
                       ✔
                       ’ Yes      ’ No

          (2) If your answer to Question (d)(1) is "Yes," state:

          Type of motion or petition:     motion for a new trial

          Name and location of the court where the motion or petition was filed:
         Suffolk Superior Court

          Docket or case number (if you know): SUCR2011-11265

          Date of the court's decision:   12/20/2018

          Result (attach a copy of the court's opinion or order, if available):
         Denied



          (3) Did you receive a hearing on your motion or petition?                                 ✔ Yes
                                                                                                    ’               ’ No

          (4) Did you appeal from the denial of your motion or petition?                            ✔ Yes
                                                                                                    ’               ’ No

          (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?   ✔ Yes
                                                                                                    ’               ’ No

          (6) If your answer to Question (d)(4) is "Yes," state:

          Name and location of the court where the appeal was filed: SJC



          Docket or case number (if you know): SJC-11702

          Date of the court's decision:   11/30/20

          Result (attach a copy of the court's opinion or order, if available):
          Affirmed, motion for reconsideration denied 1/25/21




                                                                                                                        Page 10 of 16
                       Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 11 of 49

 AO 241 (Rev. 09/17)

           (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:




 (e)       Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

           have used to exhaust your state remedies on Ground Three:




 GROUND FOUR: Trial counsel rendered ineffective assistance by failing to request a limiting instruction
precluding the jury from considering the codefendant’s motive testimony against Henderson.

 (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

On cross-examination, the codefendant testified that he knew the murder victim had testified at another
murder trial, at the time he lived by a code of no-snitching, and bad things happened to snitches, including being

killed. Although Henderson was in prison at the time of the other trial and there was no evidence that he was

aware of the victim’s testimony or that he shared the codefendant’s opinions regarding snitches, trial counsel

did not move to preclude the jury from considering that evidence against Henderson. In closing, the

prosecutor argued that the victim’s testimony supplied the motive for the murder.



 (b) If you did not exhaust your state remedies on Ground Four, explain why:




 (c)       Direct Appeal of Ground Four:

           (1) If you appealed from the judgment of conviction, did you raise this issue?             ’     Yes      ’ No

           (2) If you did not raise this issue in your direct appeal, explain why: The issue was raised in a motion for a new

          trial, and the denial of that motion was consolidated with the direct appeal.



 (d)       Post-Conviction Proceedings:

           (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

                       ✔
                       ’ Yes       ’ No

           (2) If your answer to Question (d)(1) is "Yes," state:

           Type of motion or petition:     motion for a new trial


                                                                                                                         Page 11 of 16
                      Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 12 of 49

AO 241 (Rev. 09/17)

          Name and location of the court where the motion or petition was filed:
          Suffolk Superior Court

          Docket or case number (if you know): SUCR2011-11265

          Date of the court's decision:   10/11/2016

          Result (attach a copy of the court's opinion or order, if available):
          Denied



          (3) Did you receive a hearing on your motion or petition?                                 ✔
                                                                                                    ’   Yes       ’ No

          (4) Did you appeal from the denial of your motion or petition?                            ✔
                                                                                                    ’   Yes       ’ No

          (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?   ✔
                                                                                                    ’   Yes       ’ No

          (6) If your answer to Question (d)(4) is "Yes," state:

          Name and location of the court where the appeal was filed: SJC



          Docket or case number (if you know): SJC-11702

          Date of the court's decision:   11/30/20

          Result (attach a copy of the court's opinion or order, if available):
         Affirmed, motion for reconsideration denied 1/25/21




          (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:




(e)       Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

          have used to exhaust your state remedies on Ground Four:




                                                                                                                        Page 12 of 16
                      Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 13 of 49

AO 241 (Rev. 09/17)

13.       Please answer these additional questions about the petition you are filing:

          (a)         Have all grounds for relief that you have raised in this petition been presented to the highest state court

                      having jurisdiction?    ✔
                                              ’ Yes          ’     No

                      If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

                      presenting them:




          (b)         Is there any ground in this petition that has not been presented in some state or federal court? If so, which

                      ground or grounds have not been presented, and state your reasons for not presenting them:




14.       Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction

          that you challenge in this petition?         ’     Yes        ’ No

          If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues

          raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

          of any court opinion or order, if available.




15.       Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for

          the judgment you are challenging?            ’     Yes        ’ No

          If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues

          raised.




                                                                                                                           Page 13 of 16
                      Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 14 of 49

AO 241 (Rev. 09/17)

16.       Give the name and address, if you know, of each attorney who represented you in the following stages of the

          judgment you are challenging:

          (a) At preliminary hearing:



          (b) At arraignment and plea: John Tardif, 21 Pauline Street, Winthrop, MA 02152



          (c) At trial:         John Tardif, 21 Pauline Street, Winthrop, MA 02152



          (d) At sentencing: John Tardif, 21 Pauline Street, Winthrop, MA 02152



          (e) On appeal:       Dennis Shedd, 114 Waltham Street, Suite 14, Lexington, MA 02421



          (f) In any post-conviction proceeding:       Dennis Shedd

          114 Waltham Street, Suite 14, Lexington, MA 02421

          (g) On appeal from any ruling against you in a post-conviction proceeding: Dennis Shedd
          114 Waltham Street, Suite 14, Lexington, MA 02421



17.       Do you have any future sentence to serve after you complete the sentence for the judgment that you are

          challenging?            ’ Yes        ’       No

          (a) If so, give name and location of court that imposed the other sentence you will serve in the future:




          (b) Give the date the other sentence was imposed:

          (c) Give the length of the other sentence:

          (d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the

          future?                 ’ Yes        ’       No

18.       TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

          why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*




                                                                                                                       Page 14 of 16
                      Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 15 of 49

AO 241 (Rev. 09/17)




* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in

part that:

             (1)      A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
                      custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

                      (A)      the date on which the judgment became final by the conclusion of direct review or the expiration
                               of the time for seeking such review;

                      (B)      the date on which the impediment to filing an application created by State action in violation of
                               the Constitution or laws of the United States is removed, if the applicant was prevented from
                               filing by such state action;

                      (C)      the date on which the constitutional right asserted was initially recognized by the Supreme Court,
                               if the right has been newly recognized by the Supreme Court and made retroactively applicable to
                               cases on collateral review; or

                      (D)      the date on which the factual predicate of the claim or claims presented could have been
                               discovered through the exercise of due diligence.




                                                                                                                          Page 15 of 16
                     Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 16 of 49
A0241 (Rev. 09(17)

         (2)         The time during which a properly filed application for State post-conviction or other collateral review with
                     respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation
                     under this subsection.

Therefore, petitioner asks that the Court grant the following relief: issue writ of habeas corpus




or any other relief to which petitioner may be entitled.




                                                                                /s/ Dennis Shedd

                                                                          Signature of Attorney (if any)




I declare (or certify, verify, or state) under penalty of peciury that the foregoing is true and correct and that this Petition for

Writ of Habeas Corpus was placed in the prison mailing system on                      N/A               (month, date, year).




Executed (signed) on         Au y ifct 2 2.0,2.)      (date).




                                                                              Signature of Petitioner

If the person signing is riot petitioner, state relationship to petitioner and explain why petitioner is not signing this petition:




                                                                                                                           Page 16 of 16
            Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 17 of 49



                         COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, ss.                                                  SUPERIOR COURT
                                                              CRIMINAL ACTION
                                                              No. SUCR2011-11265


                                      COMMONWEALTH



                                  FREDERICK HENDERSON


                  DECISION AND ORDER ON DEFENDANT'S MOTION
                               FOR A NEW TRIAL

        The defendant and co-defendant Frankie Herndon were indicted for First Degree Murder

in the death of Derrick Barnes. Following a jury trial before a different judge (Brady, J.) the

defendant and the co-defendant were convicted of First Degree Murder. The defendant was

convicted on the theory of premeditation. He was also convicted on the charge of Possession of a

Firearm. The defendant, Henderson, has filed a Motion for New Trial arguing that justice may

not have been done due to ineffective assistance of counsel at his trial.

       A trial court may grant a new trial only "if it appears at any time that justice may not

have been done." Mass. R. Crim. P. 30(b); Commonwealth v. Lopez, 426 Mass. 657,662 (1998);

Commonwealth v. Brown, 378 Mass. 165, 171 (1979). "Judges are to apply the standard set

forth in rule 30(b) rigorously and should only grant such amotion if the defendant comes

forward with a credible reason which outweighs the risk of prejudice to the Commonwealth."

Commonwealth v. Wheeler, 52 Mass. App. Ct. 631,635-36 (2001). A judge may, in his

discretion, decide a motion for a new trial without an evidentiary hearing where no substantial

issue is raised by the motion or the affidavits. Commonwealth v. Wallis, 440 Mass. 589, 596

(2003); Wheeler, supra, at 638; Mass. R. Crim. P. 30(c) (3). To determine whether a substantial


                                                  1
             Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 18 of 49



issue has been raised, the Court considers not only the seriousness of the issues asserted, but also

the adequacy ofthe defendant's showing on those issues. Commonwealth v. DeVincent, 421

Mass. 64, 67 (1995). The Court is not required to credit assertions in affidavits submitted in

support of a motion, but may evaluate such offerings in light of factors pertinent to credibility,

including bias, self-interest and delay. See Commonwealth v. Grant, 426 Mass. 667, 673 (1998).

        The defendant claims that his rights under the Sixth and Fourteenth Amendments and

Article 12 were violated by his having received ineffective assistance of counsel at his trial. The

defendant sets out five specific areas where he claims that counsel was ineffective. A claim of

ineffective assistance of counsel warrants a new trial only if the defendant establishes that

counsel's conduct fell measurably below the standard of an ordinary fallible lawyer, and that

such inadequacy "likely deprived the defendant of an otherwise available, substantial ground of

defense. Commonwealth v. Comita, 441 Mass. 86, 93 (2004); Commonwealth v. Saferian, 366

Mass. 89, 96 (1974). In evaluating such a claim, the Court "indulges a strong presumption that

counsel's conduct falls within the wide range of reasonable professional assistance."

Commonwealth v. Florentino, 396 Mass. 689, 690 (1986). Counsel's strategic decisions are

ineffective only if they are "manifestly unreasonable when made." Commonwealth v. Coonan,

428 Mass. 823, 827 (1999).



   l       Failure to Move to Suppress Identification ofSingle Photograph

   The defendant must show "reasonable probability that, but for counsel's unprofessional

errors, the result of the proceeding would have been different. "The failure of counsel tp litigate a

viable claim of an illegal search and seizure is a denial of the defendant's Federal and State

constitutional right to the effective assistance of counsel.'' Commonwealth v. Pena, 31



                                                  2
             Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 19 of 49



Mass.App.Ct. 201,204, 207, 575 N.E.2d 774 (1991). In a motion for new trial context, it is not

ineffective assistance of counsel when trial counsel declines to file a motion with a minimal

chance of success or would have had no real effect on the final outcome of the case. However, in

order to prevail on an ineffective assistance of counsel claim on the ground of failing to file a

motion to suppress, the defendant has to demonstrate a likelihood that the motion to suppress

would have been successful. Commonwealth v. Comita, 441 Mass 86.

        Trial counsel stated in, his affidavit that he considered filing a Motion to Suppress the

Identification but decided against doing so. He stated that he did not think that the motion would

be successful because the issue in the motion would hinge on how often Griffin had seen the

defendant and that counsel believed that the judge would consider this a jury issue. He correctly

believed that an identification from a single photo is proper when the witness knows the

defendant. Even had the identification been excluded, the testimony regarding the witnesses

saying that they saw "Drano" do the shooting would still have been admissible. Trial counsel

also stated that he did not want to flag to the prosecutor possible areas of cross examination that

he wished to pursue at the trial.

        The above stated strategy of trial counsel regarding the Motion to Suppress was

reasonable under the circumstances of this specific case and trial. The strategy did not fall

measurably below the standard of an ordinary fallible lawyer, and this strategy did not deprive

the defendant of an otherwise available, substantial ground of defense.



   I1      Failure to Present Evidence Supporting Misidentification Defense

   One of the witnesses testified that she thought that the individual known as "Drano" (later

identified as the defendant) was shorter than "Jigga" (later identified as co-defendant Herndon).



                                                  3
             Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 20 of 49



The defendant argues that his counsel failed to introduce booking sheets that showed that the

defendant and the co-defendant were the same height.

    The defendant argues that the failure to introduce evidence that the defendant was the same

height as his co-defendant was ineffective assistance of counsel. Trial Counsel indicated that he

did not think that the evidence that the defendant's appearance did not match the description

given by witness Griffin "would have added that much". The height difference was only a couple

of inches at most. The jury had the opportunity to view both defendants together at trial and

make their own observations. In light of the other evidence relating to the defendant, failure to

introduce this evidence did not fell measurably below the standard of an ordinary fallible lawyer,

and that this strategic decision did not deprive of effective representation.

    The defendant also claims that failure to present an eyewitness identification expert

constituted ineffective assistance of counsel. Trial counsel stated that he had considered filing a

motion for funds to retain an identification expert but did not do so, as he did not think the

motion would be allowed as the witness Griffin had stated that she knew the defendant. In

addition, there was testimony that witness Rondale Williams said that he was on the same set of

steps that the victim was on.

    Trial counsel also stated that he thought that an identification expert would not have added

much in light of his own cross examination of the police officers. The current motion, while it

contains a copy of the Supreme Judicial Court Study Group on Eyewitness Evidence, Report and

Recommendations to the Justices ((20 13 ), does not contain an affidavit from an expert as to what

opinions or testimony would have been offered in this specific case. The record is too speculative

to make a finding that trial counsel's strategy in not offering an identification witness was

manifestly unreasonable. Commonwealth v. Rice, 441 Mass 291 (2004).



                                                  4
              Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 21 of 49




    Ill     Failure to Request a Limiting Instruction Regarding Motive Evidence Offered by Co-
            Defendant

    At trial, the co-defendant testified and on cross examination the prosecutor elicited testimony

regarding the fact that he and the victim had both testified in a prior proceeding. The co-

defendant also testified about snitches and rats. Counsel for the defendant did not request a

limiting instruction as to this testimony.

    The failure to provide a limiting instruction regarding Herndon's motive testimony, even if

error, was not overly prejudicial in the context of the totality of the evidence, as the error did not

influence the jury, or had but very slight effect." Commonwealth v. Christian, 430 Mass. 552,

563, 722 N.E.2d 416 (2000), Commonwealth v. Purdey, 459 Mass 442 (20 11 ). Herndon was

subject to cross examination by the defendant. There was also independent evidence of the

defendant being one of the shooters. There was no evidence or argument that the defendant was

involved in the prior proceeding. Motive is not an element of the crime and the co-defendant's

testimony was not the only evidence the Commonwealth relied upon to show the defendant's

involvement. In this case, where there was additional testimony of the defendant's use of the

firearm, the evidence of the co-defendant's possible motive did not create enough prejudice, if

any, to require a new trial.



   IV      Failure to Object to Introduction of Grand Jury Testimony

   The defendant concedes that portions of Griffin's grand jury testimony was properly

admitted. He alleges that it was ineffective assistance of counsel not to object to other portions of

Griffin's grand jury testimony. In this case a voir dire was conducted regarding the witness'

grand jury testimony and the trial judge ruled that the witness' lack of memory was feigned and


                                                  5
              Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 22 of 49



that portions of her testimony could be admitted substantively. The witness Griffin's grand jury

testimony as to her being introduced to a man known as "Drano" and that she recognized

"Drano" as being at the shooting was admitted. Additional grand jury testimony was introduced

regarding what happened after this point.

        Failure to object to the additional grand jury testimony did not create such prejudice as to

require a new trial. Griffin was available for cross examination. The key part of her grand jury

testimony was her knowing "Drano" and having seen him at the shooting scene. There is no

argument that this evidence was not properly admitted. The testimony that the defendant now

argues should have been objected to was, at best, somewhat corroborative of her having seen the

entire incident. It did not go towards her identification of "Drano" as being at the scene or how

she knew "Drano". Any failure to object to this evidence and require a proper foundation for its

admission was not overly prejudicial.


    V       Failure to Object to Prosecutor's Closing Argument.

    Remarks made during closing arguments are considered in context of the whole argument,

the evidence admitted at trial, and the judge's instructions to the jury. Commonwealth v. Durand,

_ _ Mass. _ _ (20 16). The defendant argues that it was ineffective assistance of counsel not to

object to two misstatements made by the prosecutor in the closing arguments. One statement

regarded witness Griffin saying to the Grand Jury that the defendant shot the victim and the

second statement went to how many times Griffin had seen the defendant. Trial counsel in his

affidavit stated that he did not object to either statement in the closing as he did not think the first

misstatement was harmful and as to the second statement he indicated that he thought that there
                      '
was a dispute as to how often Griffin had seen the defendant.




                                                   6
              Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 23 of 49



    As an additional consideration, the trial judge instructed the jury that the closing arguments

were not evidence and that if there were any disputes as to the evidence, it was to be the jury's

memory of the evidence that controls.

    Failure to object to the statements made in the prosecutor's closing does not warrant a new

trial in this case.

    Errors in Totality Require a New Trial

     The defendant argues that the totality of the errors at trial created a substantial likelihood of

a miscarriage of justice. The Court disagrees. While recognizing that this defendant and his co-

defendant have separate issues and alleged errors, the Court does recognize that the Supreme

Judicial Court affirmed the co-defendant's conviction in Commonwealth v. Herndon, 475 Mass

324 (2016). In that decision, the SJC held that the trial judge did not abuse his discretion in

denying a proposed identification instruction. It was further held that there was no error in the

admission of the pretrial statement of witness' identification. The SJC in reviewing the record in

the case did not find a basis to order a new trial.

        As discussed above, none of the allegations of ineffective assistance of counsel merit an

order for a new trial. A review of the record establishes that there was no showing of a

substantial likelihood of a miscarriage of justice or a violation of the defendant's right under the

Sixth and Fourteenth Amendments and Art. 12.



                                                 ORDER

                         The defendant's Motion for a New Trial is DENIED




                                                      7
          Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 24 of 49




                                              Justice of the Superior Court

DATE: October//zoi6




                                     8
            Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 25 of 49




                         COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, ss.                                                          SUPERIOR COURT
                                                                      CRIMINAL ACTION
                                                                      NO.ll-11265


                                        COMMONWEALTH

                                                 vs.

                                  FREDERICK HENDERSON


   MEMORANDUM OF DECISION AND ORDER ON DEFENDANT'S MOTION TO
       RECONSIDER THE DENIAL OF HIS MOTION FOR NEW TRIAL

       The defendant Frederick Henderson and his co-defendant Frankie Herndon were indicted

for First Degree Murder in the death of Derrick Barnes. After a jury trial, the defendant and the

co-defendant were convicted ofFirst Degree Murder on June 14,2013. Henderson was also

convicted of possession of a firearm.

       On February 12, 2015, Henderson             Motion for a New Trial under Mass. R. Crim. P.

30(b) arguing that he received ineffective assistance of counsel at his trial. His motion offered

five reasons why his counsel was ineffective. This Court denied the defendant's motion (see

Paper #65) concluding that with respect to all five of the defendant's claims, the record did not

establish a substantial likelihood of a miscarriage of justice or a violation of the defendant's

rights under the Sixth and Fourteenth Amendment or Article 12.

       The defendant now seeks reconsideration on the Court's previous denial of his Motion

for New Trial with respect to one of his claims: whether trial counsel was ineffective for failing

to present an expert in eyewitness identification. For the reasons that follow, the defendant's

Motion to Reconsider the Denial of His Motion for New Trial is DENIED.




                                                  1
              Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 26 of 49




                                              BACKGROUND
        At trial, the jury heard the following evidence relevant to this motion.

        On August 27, 2011, Derrick Barnes was shot multiple times on the porch of 11 Fayston

Street in Dorchester. Henderson, known by his nickname "Drano," and Herndon, known by his

nickname "Jigga," were later arrested for the shooting. Police detectives testified at trial that two

witnesses Shantee Griffin, who lived at 14 Fayston Street, and Rondale Williams, the victim's

cousin, had identified Henderson as one of the shooters.

        When the shooting occurred, Griffin was across the street, about 110 feet away, in front

of her home at 14 Fayston Street. She called 911 and then attempted to help the victim. Minutes

after the shooting, the victim's brother came onto the scene and asked Griffin what had

happened, and she said she did not know. Soon after, Boston Police and Boston EMS arrived.

Officer Joseph Coherty attempted to ask Griffin if she had any information about the shooting

but she did not respond. He spoke with her later and she stated that she had heard the shots but

did not see anything. Officer Brian Johnson also spoke with Griffin after the shooting, and she

told him that she saw one shooter. She also stated that she was afraid to talk about the shooting

and did not want to speak with him at her door. She gave Officer Johnson her number and told

him he could call her.

        The night of the shooting, Boston Police Detective James Wyse called Griffin on t.'-le

telephone. Griffin told him that she saw Herndon and Henderson do the shooting.

        On August 31, 2011, Griffin came to Boston Police Headquarters where two police

detectives interviewed her. During the interview, the detectives showed Griffin two photographs.

She identified one photograph as a picture ofHemdon and one as a picture ofHenderson. 1


1Griffin as well as the other witnesses referred to Herndon and Henderson by their nicknames. For the sake of
clarity, the Court has substituted Herndon's and Henderson's names in place oftheir nicknames.

                                                        2
            Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 27 of 49




       On September 1, 2011, Griffin testified before the grand jury. She stated that she had

been introduced to Herndon by a friend two years earlier and that she saw him everyday for the

two years that she lived on Fayston Street. She described him as "six-feet tall, dark skinned, low

haircut [and with a] dark spot on the right side ofhis cheek" (VII: 47). She also testified before

the grand jury that she knew Henderson as well and was introduced to him by the same person

who introduced her to Herndon, but she did not see Henderson as often as she saw Herndon.

       Griffin testified that on the day ofthe shooting, she was at 10-12 Fayston, the house next

door to the one where she lived, when she saw two men walking down the street. She

"recognized [Herndon] off the top" and when they got closer she recognized Henderson. (VII:82-

84). Griffin stated, "I knew who [Henderson] was," and she described what both men were

wearing. (VII:82). She explained that it was still light out at the time and the two men stopped in

front of 11 Fayston on the sidewalk. She then saw [Herndon's] mouth move and he pulled a gun

out and started shooting. She said, "[Henderson] was standing there. He was on the sidewalk

first, but when he did the last shots, he went to the middle of the street." (VII:92-93). Herndon

fired more shots at the victim while he was on the ground.

       Griffin further testified that when she went to the police station after the shooting, she

was shown two photographs by police; the first person they showed her was Herndon and the

second one was Henderson. She stated that she identified the two men in the pictures and signed

her name on the back of the photographs, and that those two men were the ones she saw on

Fayston Street during the shooting.

       At trial, when asked if she told Detective Wyse over the phone that Herndon and

Henderson were the shooters, Giffin answered "No." (VII: 119). She testified that she went to

the police station on August 31, 2011 but did not remember who she met with and did not



                                                 3
            Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 28 of 49




remember seeing photographs. (VII:120-121). She answered affirmatively that it was her

signature on the back of the photographs identifying Herndon and Henderson but stated that it

was not her handwriting. She stated that she did not know either Herndon or Henderson and had

been told by other people that Herndon and Henderson were the shooters.

       The Commonwealth admitted Griffin's grand jury testimony into evidence at the trial.

The prosecutor read portions of Griffin's grand jury testimony to Griffin on direct examination,

and she acknowledged what was written in the grand jury transcript. On cross examination,

Griffin testified that she had bipolar disorder which affected her memory and ability to

communicate. She said felt pressured both when she spoke with police after the shooting and

during her testimony before the grand jury and that when she is pressured, she sometimes tells

people what they want to hear. (VII: 144). She also testified that because of a van parked on

Fayston Street, her view of the shooting would have been obstructed.

       Rondale Williams was on the porch of 11 Fayston Street, the site of the shooting, when it

occurred. After the shots were fired, he fled from the porch to a house down the street and called

911. Police detectives spoke with Williams, almost a week after the murder, on September 2,

2011, at an apartment in Mattapan. Detective Benton described Williams as "very excited" to

tell what he had seen the night ofthe shooting. (XI:36). Williams said that on August 27, 2011,

at around 7:00p.m. he was standing on the porch at 11 Fayston Street when Henderson and

Herndon walked up on him and the others in front of the porch. He explained that Henderson

pulled out a gun and shot the victim, and Herndon shot the victim as well after he was wounded.

       At trial, Williams testified that he had known Herndon for about sixteen years and

Henderson since 2005. Henderson had stayed with his aunt in the past. At the time of the

shooting, he was intoxicated and rolling a blunt on the porch of 11 Fayston. The shooters were



                                                 4
            Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 29 of 49




no more than fifteen feet away from him but he did not look up at the faces of the two men that

shot the victim. Williams stated that he did not recall speaking with the detectives on

September 2, 2011 at the Mattapan apartment where he identified Henderson as one of the

shooters.

       On June 14, 2013, the jury returned a guilty verdict on the First Degree Murder Charge.

Herndon appealed and the Supreme Judicial Court affirmed the conviction. Henderson filed a

motion for new trial which this Court denied on October 11, 2016. With regards to the

Henderson's claim that his trial counsel was ineffective for failing to present an eyewitness

identification expert, the Court concluded that "[t]he record was too speculative to make a

finding that trial counsel's strategy in not offering an identification witness was manifestly

umeasonable."

       After the Court denied Henderson's motion for new trial, the Court allowed his Motion

for Authorization of Funds for an Eyewitness Identification Expert. The defendant then filed the

instant Motion to Reconsider the Denial of His Motion for New Trial. With his :Motion to

Reconsider, the defendant has attached an affidavit from Professor Ayanna Thomas of Tufts

University in which she opines on the reliability ofthe eyewitness identifications.

       In the affidavit, Professor Thomas discusses the variables that can affect the reliability of

eyewitness identification. These include "estimator variables" that affect a witness's ability to

see and remember the event in question and "system variables" which refer to the identification

procedures. She then details the variables that may have affected Griffin's and Williams'

identifications of Henderson including the distance from the perpetrators, the lighting, the

exposure duration, stress, intoxication, etc. Professor Thomas ultimately concludes that "1he




                                                 5
            Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 30 of 49




presence of the stated risk factors increased the likelihood of errors in the memory reconstruction

process."

                                          DISCUSSION

       When a defendant who has been convicted at trial brings a motion under Rule 30(b) for a

new trial, the court may grant that motion at any time if it appears that justice may not have been

done. Commonwealth v. Stewart, 383 Mass. 253,257 (1981). "Judges are to apply the

set forth in rule 30(b) rigorously and should only grant such a motion if the defendant comes

forward with a credible reason which outweighs the risk of prejudice to the Commonwealth."

Commonwealth v. "'Wheeler, 52 Mass. App. Ct. 631, 635-636 (2001). To determine whether a

substantial issue has been raised, the Court considers not only the seriousness of the issues

asserted, but also the adequacy of the defendant's showing on those issues. Commonwealth v.

De Vincent, 421 Mass. 64, 67 (1995). The burden of showing prejudice sufficient to warrant a

new trial rests with the defendant. Commonwealth v. Schand, 420 Mass. 783, 788 n. 1 (1995).

       The defendant claims ineffective assistance of counsel regarding his trial c.ttomey' s

failure to procure an eyewitness identification expert during trial. To prevail on a claim of

ineffective assistance of counsel, the defendant must demonstrate that "there has been serious

incompetency, inefficiency, or inattention of counsel-behavior of counsel falling measurably

below that which might be expected from an ordinary fallible lawyer-and, if that is found, then ..

. [that] it has likely deprived the defendant of an otherwise available, substantial ground of

defence." Commonwealth v. Saferian, 366 Mass. 89, 96 (1974). In evaluating such a claim, the

Court indulges "a strong presumption that counsel's conduct falls within the wide range of

reasonable professional assistance." Commonwealth v. Florentino, 396 Mass. 689, 690 (1986).




                                                 6
             Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 31 of 49




Counsel's strategic decisions are ineffective only ifthey "manifestly unreasonable when made."

See Commonwealth v. Glover, 459 Mass. 836, 844 (2011).

        The defendant argues that an expert should have been presented because it would have

educated the jury about scientific principals which may have affected the reliability of

identifications by the two eyewitnesses in this case. The presentation of such evidence, however,

would not "have accomplished something material for the defense" in this case. See

Commonwealth v. Acevado, 446 Mass. 435, 442 (2006), quoting Commonwealth v. Satterfield,

373 Mass. 109, 115 (1977). The issue at trial regarding the eyewitnesses' identification of

Henderson was not whether they had misidentified him. In fact, both Griffin and Williams

testified at trial that they had not actually seen the shooters and therefore could not identify them.

Rather, the issue before the jury was whether the eyewitnesses told the truth prior to trial when

they identified Henderson as one of the shooters to the police and the grand jury or whether they

were telling the truth at trial when they testified that they previously lied and had not actually

seen the shooters. Accordingly, the issue before the jury was whether the two witnesses were

credible-one in which expert testimony is unnecessary. See Commonwealth v. Federico. 425

Mass. 844, 848-849 (1997). Thus, there was no reason for counsel to present an expert.

         But even assuming such expert testimony would have been helpful, the Court concludes

that the defendant has not shown that trial counsel's decision not to call the expert was one that

"lawyers of ordinary training and skill in criminal law would not consider competent" given that

many of the concepts explored in the expert affidavit were raised at trial through cross-

examination. See Commonwealth v. Holland, 476 Mass. 801, 812 (2017); see als·J

Commonwealth v. Ayala, 2018 WL 6378501 at *10 (Mass. 2018) (failure to present eyewitness

expert was manifestly unreasonable where witness identification was vigorously challenged on



                                                  7
              Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 32 of 49




cross examination). During cross-examination of both Griffin and Williams, counsel attacked

the reliability of their pre-trial identifications of Henderson. With regards to Griffin, trial

counsel questioned her ability to see the shooting based on where she was standing on her porch.

He also challenged the reliability of her identification based on her mental and emotional state

and suggested that her bipolar disorder affected her memory and ability to communicate.

Counsel questioned Griffin on if it was police pressure that led to her previous identification. He

similarly challenged the reliability of Williams' pretrial identification of the defendant by cross-

examining Williams on his focus during the shooting and his ability to make an identification of

the shooter given his state of intoxication. Furthermore, during cross examination ofDetectives

Benton and Wyse, counsel attacked the detectives' interactions with the witnesses during the

identification and interview process by questioning, among other things, the suggestiveness of

the identification procedure they used and the extent they sought to conoborate or follow up on

the information that witnesses gave them.

         Accordingly, trial counsel made a tactical decision to challenge the reliability of the

witness identifications through cross-examination rather than present an expert. Given that both

witnesses agreed that their previous identifications were unreliable, the presentation of an expert

witness would not have substantially aided the jury in its evaluation of the witnesses'

identifications. 2 Trial counsel's strategy therefore, regardless of its success or failure, was not




2 The Court notes that the usefulness of an expert testimony on identification in this case may have been fun her
diminished by fact that both eyewitnesses in this case were familiar with the defendant prior to the shooting, and that
Griffin supplied the names (or nicknames) of the shooters before the police suggested any suspects. See
Commonwealth v. Carr, 464 Mass. 855, 871 (2013) (because "the witnesses knew the defendant fmm the
neighborhood and witnessed the shooting in broad daylight; it is unlikely that suggestiveness would have played
       of a role in their identifications''). Further, given Professor Thomas' description of"unconscious
transference" as occurring when the witness encounters the innocent suspect at the crime scene, the presentation of
expert testimony on this theory would have undermined the defendant's alibi defense.

                                                           8
           Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 33 of 49




manifestly unreasonable. See Commonwealth v. Watson, 455 Mass. 246,257-258 (2009);

Ayala, 2018 WL 6378501 at *10.

                                          ORDER

      For the foregoing reasons, the defendant's Motion to Reconsider the Denial of His

Motion for New Trial is DENIED.



                                                                                         r



Dated: December 20, 20 18                                                  n
                                                         Justice of the Superior Court




                                              9
Social Law Library            Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 34 of 49   3/15/21, 3:06 PM



Supreme Judicial Court/Massachusetts Appeals Court
Citation: 486 Mass. 296
Parties: Commonwealth vs. Frederick Henderson.
County: Suffolk
Hearing Date: November 8, 2019
Decision Date: November 30, 2020
Judges: Gants, C.J., Lenk, Gaziano, Lowy, & Budd, JJ.[1]


Homicide. Firearms. Constitutional Law, Assistance of counsel,
Identification. Identification. Evidence,
Identity, Exculpatory, Expert opinion, Motive, Testimony before grand
jury. Witness, Expert. Jury and Jurors. Practice, Criminal, Capital case,
Assistance of counsel, Instructions to jury, Argument by prosecutor,
Transcript of testimony before grand jury, Grand jury proceedings, Jury
and jurors, Challenge to jurors, Voir dire.
A criminal defendant failed to establish that counsel at his murder trial
was ineffective in failing to file a motion to suppress identification
evidence, where the defendant had not shown that any error in choosing not
to file such a motion likely would have influenced the jury’s verdicts
[301-303]; similarly, the defendant did not establish that counsel was
ineffective for failing to introduce allegedly exculpatory evidence that
would not have added much to the defendant’s misidentification defense
[303-304]; likewise, the defendant failed to demonstrate that his
counsel’s decision not to retain an expert witness on eyewitness
identification was manifestly unreasonable [304-306]; in the same vein,
the defendant failed to establish that he was prejudiced by his trial
counsel’s failure to request a limiting instruction regarding evidence of
a codefendant’s motive for murder, given the admission of circumstantial
evidence from which the jury could infer that the defendant shared the
same motive [306-307]; finally, the defendant failed to establish that a
substantial likelihood of a miscarriage of justice arose from trial
counsel’s failure to object to relatively brief misstatements of evidence
in the prosecutor’s closing argument [307-309].

     At a murder trial, no reversible error arose from the manner in which
the judge permitted the presentation of a witness’s grand jury testimony
to the jury. [309-311]

     The judge at a murder trial did not abuse his discretion in finding
that the defendant had failed to establish a prima facie case of
discriminatory use of peremptory challenges on the Commonwealth’s part.
[311-313]

     I found and returned in the Superior Court Department on December 19,
2011.

     The cases were tried before Patrick F. Brady, J.; a motion for a new
trial, filed on February 11, 2015, was considered by Wil-[297] liam F.
Sullivan, J., and a motion for reconsideration was heard by him.



http://sll.gvpi.net/document.php?id=sjcapp:sjc20z1-4&type=hitlist&num=0                        Page 1 of 15
Social Law Library            Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 35 of 49   3/15/21, 3:06 PM



          Dennis Shedd for the defendant.

     Cailin M. Campbell, Assistant District Attorney, for the
Commonwealth.

     G, J. A Superior Court jury convicted the defendant of murder in the
first degree on a theory of deliberate premeditation. The jury also
convicted the defendant of unlawful possession of a firearm. The
Commonwealth alleged that the defendant and his codefendant fatally shot
the victim, Derrick Barnes, when Barnes returned to his former
neighborhood to visit with family and friends.[2] The motive for the
killing, according to the Commonwealth, was that the victim had “snitched”
to law enforcement in an unrelated case. The defendant asserted an alibi
defense by presenting evidence that he dropped his niece off at a church
event at around the time of the shooting.

     On appeal, the defendant challenges the convictions on grounds of
ineffective assistance of counsel. The defendant contends as well that he
is entitled to a new trial because the judge erred in allowing the
introduction of certain evidence, and because the judge abused his
discretion in allowing the prosecutor to exercise a peremptory challenge.
For the reasons that follow, we affirm the convictions and conclude that
relief under G. L. c. 278, § 33E, is not warranted.
     1. Background. We recite the facts the jury could have found,
reserving certain details for our discussion of particular issues. The
victim and his brother, Darryl Barnes,[3] grew up in the Dorchester
section of Boston. In 2009, the victim testified in an unrelated criminal
trial, and then moved to a town outside Boston. Thereafter, the victim
rarely visited his old neighborhood.

     The defendant and the codefendant, who were friends, lived on the
same street in the victim's former neighborhood. The defendant was known
by the nickname “Drano,” while the codefendant was known as “Jigga.”
During the time that the victim lived on the defendant's street, he “hung
out” with the defendant and the codefendant.

     On August 27, 2011, the day of a large festival in Boston, the victim
and his brother returned to their former address to visit [298] family and
friends. The brothers met up with their cousin, Rondale Williams, and some
friends. Darryl left to drive another cousin home. The victim and Williams
continued to walk down the street, and stopped to talk to Shantee Griffin.
Griffin, who had lived at her mother's house, at no. 14, for two years,
knew Williams, and the victim was introduced to her as “Doughboy.”
Eventually, the victim, Williams, another man, and a woman gathered on the
front porch of no. 11. Griffin, who had left the victim and Williams,
stood on the sidewalk in front of a house located across the street.[4]
     At 7:05 .., two men, later identified as the defendant and the
codefendant, walked down the street and stopped in front of no. 11. The
victim and the codefendant got into an argument. The victim said, “I'm
saying, mother, you want to holler at me, holler at me then.” The

http://sll.gvpi.net/document.php?id=sjcapp:sjc20z1-4&type=hitlist&num=0                        Page 2 of 15
Social Law Library            Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 36 of 49   3/15/21, 3:06 PM



codefendant asked, “[N]ow, what's up with that rattin’ shit?” After this
exchange, the codefendant and the defendant, standing side by side on the
sidewalk, pulled out handguns and fired multiple shots at the victim. The
victim dropped to the floor. Both assailants walked away from the porch.
The codefendant turned around, approached the fallen victim, and shot him
again at close range. The victim suffered five gunshot wounds, including a
fatal wound to the head.
     Griffin telephoned 911 and then attempted to aid the victim until
police and emergency medical services arrived. At the scene she told
police that she had heard shots from across the street but had not seen
the shooter. She also provided police with her telephone number. During a
telephone interview on the evening of the shooting, Griffin told police
the names of the two shooters. Williams was interviewed by police
approximately a week after the shooting. He told police that he had been
on the porch with the victim when the defendant and codefendant walked up
onto the porch. The codefendant pulled out a gun and shot the victim, and
then shot him again after he fell. two .32 caliber projectiles from the
victim's body. The casings were fired from the same firearm. The [299] two
projectiles, however, had been fired from two different weapons.
     At trial, the Commonwealth called Williams and Griffin as
eyewitnesses. Williams knew both the defendant and the codefendant. He had
met the defendant in 2005, when the defendant “was going through a
situation” and came to live with one of Williams's relatives. He had known
the codefendant for approximately fifteen years. Williams testified that
he had been on the front porch with the victim immediately prior to the
shooting. He did not hear an argument prior to the gunfire. Williams
testified that he could not identify anyone because he never looked at
either gunman's face. He also said that he had been highly intoxicated
that evening from drinking vodka, smoking marijuana, and “popping” pills,
and that he had been “rolling a blunt” when the shooters walked up.
Williams also testified that he could not remember talking to police the
week after the shooting, when he identified the codefendant as the
shooter.
     Griffin testified that she did not know the defendant or the
codefendant. She said that she had heard gunshots, but did not see the
shooting because she was looking in the opposite direction and, in any
event, her view across the street had been obstructed. She also testified
that she had been pressured by a detective to testify falsely before the
grand jury and to present information supplied by the police.
     After the judge determined that Griffin and Williams were feigning a
lack of memory or testifying inconsistently to prior recorded statements,
the Commonwealth was allowed to introduce out-of-court statements,
admitted substantively, that Williams and Griffin previously had
identified the defendant.[5] These statements included Griffin's telephone
call to police, Griffin's and Williams's statements to police during
interviews, and Griffin's and Williams's grand jury testimony.
     [300] In his interview with investigators, introduced substantively,
Williams stated that the defendant and the codefendant (whom he referred

http://sll.gvpi.net/document.php?id=sjcapp:sjc20z1-4&type=hitlist&num=0                        Page 3 of 15
Social Law Library            Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 37 of 49   3/15/21, 3:06 PM



to as “Drano” and “Jigga,” respectively) walked up to the porch at no. 11.
After an exchange of words with the victim, the codefendant pulled out a
gun and fired. Both men then started to leave. The codefendant turned
around, returned to the porch, and fired several shots at the wounded
victim.
     On the evening of the shooting, Griffin told a responding patrol
officer that she had heard shots but did not see anything. She told
another officer that she had seen a single shooter run away from the
scene. Later that evening, a detective telephoned Griffin to follow up on
the information she had given the uniformed officers. During that
conversation, Griffin said that there had been two assailants, whom she
identified as “Drano” and “Jigga.”
     A few days later, detectives interviewed Griffin at Boston police
headquarters. She told them that she had been standing on the opposite
side of the street and had observed the defendant and the codefendant
(known to her as “Drano” and “Jigga”) walk down the street. They said
something to the victim (whom she knew as “Doughboy”). The codefendant
then pulled out a gun and started firing at the victim. She did not see a
firearm in the defendant's hand. She had known the defendant and
codefendant “for about a year” from spending time on that street. At the
end of the interview, the detectives displayed two photographs of the
individuals they believed to be Drano and Jigga. Griffin identified the
defendant as Drano and the codefendant as Jigga.[6]
     On September 1, 2011, Griffin testified before the grand jury. She
testified that she had lived on the same street for approximately two
years. When she first moved in, a friend Griffin would see him “almost
every day.” Griffin was less familiar with the defendant. During the two
years that she had lived on the same street, in her mother's house, she
had seen the defendant “three to four times.” They had never had an actual
conversation, but were familiar enough with each other to say hello.
     The defendant, who lived with his sister and his niece, presented an
alibi defense. On the evening of the shooting, his niece had been
scheduled to dance at a church event, and the defendant [301] agreed to
take her there. His niece's father, the church pastor, telephoned at
7 .. to find out where she was, and was told that the defendant was on his
way. The defendant dropped his niece off at the church at about 7:05 to
7:10 .., and returned to his apartment sometime between 7:20 and 7:25 ..
     2. Discussion. The defendant raises three claims in this direct
appeal from his conviction combined with his appeal from the denial of his
motion for a new trial. First, he contends that he was deprived of the
effective assistance of counsel, in violation of his rights under the
Sixth and Fourteenth Amendments to the United States Constitution and art.
12 of the Massachusetts Declaration of Rights. Second, he argues that the
judge erred in allowing a transcript of Griffin's grand jury testimony to
be introduced in evidence. Third, the defendant maintains that the
prosecutor impermissibly exercised a peremptory challenge to exclude an
African- American juror.


http://sll.gvpi.net/document.php?id=sjcapp:sjc20z1-4&type=hitlist&num=0                        Page 4 of 15
Social Law Library            Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 38 of 49   3/15/21, 3:06 PM



     a. Ineffective assistance of counsel. In his motion for a new trial,
and in his supplemental motion, the defendant raised numerous claims of
ineffective assistance by his trial counsel. In particular, the defendant
argued that trial counsel was ineffective because he (a) did not move to
suppress Griffin's out-of-court identification; (b) did not present
exculpatory evidence that would have called into question Griffin's
ability to observe the shooters from across the street; (c) did not
present testimony from an expert on eyewitness identification; (d) did not
request a limiting instruction regarding the codefendant's motive to harm
the victim for violating the “no snitching” code; and (e) did not object
to misstatements in the prosecutor's closing argument.
     The motion judge, who was not the trial judge,[7] ruled that the
defendant had not established that trial counsel was ineffective; trial
counsel's performance did not fall below that which could be expected from
an ordinarily fallible lawyer; and the defendant had not been deprived of
an otherwise available, substantial ground of defense. See Commonwealth v.
Saferian, 366 Mass. 89, 96 (1974).
     In reviewing a claim of ineffective assistance of counsel in a case
of murder in the first degree, we apply a more favorable standard of
review than that described in Saferian. We use essentially the same
standard as we would for an unpreserved error at trial, and determine
whether there was error and whether it [302] created a substantial
likelihood of a miscarriage of justice. See Commonwealth v. Vargas, 475
Mass. 338, 358 (2016). Otherwise put, “[w]e consider whether there was an
error in the course of the trial (by defense counsel, the prosecutor, or
the judge) and, if there was, whether that error was likely to have
influenced the jury's conclusion.” Id., quoting Commonwealth v. Lessieur,
472 Mass. 317, 327, cert. denied, 577 U.S. 963 (2015). If a defendant's
claim of ineffective assistance is based on a tactical or strategic
decision, however, we apply the more rigorous standard providing that, to
be ineffective, the attorney's decision must have been manifestly
unreasonable. See Commonwealth v. Lang, 473 Mass. 1, 14 (2015);
Commonwealth v. Kolenovic, 471 Mass. 664,
674-675 (2015), S.C., 478 Mass. 189 (2017).
      i. Motion to suppress identification. “The failure of counsel to
litigate a viable claim of an illegal search and seizure is a denial of
the defendant's Federal and State constitutional right to
the effective assistance of counsel” (citation omitted). Commonwealth v.
Comita, 441 Mass.
86, 90 (2004). To prevail on an ineffective assistance of counsel claim on
this basis, a defendant is required to demonstrate the existence of a
viable claim and a likelihood of success on the merits if a motion to
suppress had been filed. Id. at 90-91. Upon a finding that trial counsel
did not file a motion to suppress where a defendant had a meritorious
claim, a defendant must demonstrate as well that admission of the evidence
that could have been suppressed created a substantial likelihood of a
miscarriage of justice. See Commonwealth v. Fulgiam, 477 Mass. 20, 29, 36-
37, cert. denied, 138 S. Ct. 330 (2017); Commonwealth v. Banville, 457
Mass. 530, 534 (2010).


http://sll.gvpi.net/document.php?id=sjcapp:sjc20z1-4&type=hitlist&num=0                        Page 5 of 15
Social Law Library            Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 39 of 49   3/15/21, 3:06 PM



     Here, trial counsel provided an affidavit explaining his reasons for
not filing a motion to exclude Griffin's out-of-court identification. He
averred, “I thought a motion to suppress would not succeed because a judge
would consider a dispute as to how often Griffin had seen [the defendant]
to be a jury issue and an identification from a single photo is proper
when the witness knows the perpetrator.”
     The motion judge found that counsel reasonably believed that a motion
to suppress the identification would have had a minimal chance for success
where there was evidence that the witness knew the suspect. See
Commonwealth v. Carr, 464 Mass. 855, 871 (2013) (“the witnesses knew the
defendant from the neighborhood and witnessed the shooting in broad
daylight; it is unlikely that suggestiveness would have played much of a
role in [303] their identifications”); Commonwealth v. Adams, 458 Mass.
766, 770-771 (2011) (“Traditional identification procedures such as
photographic arrays, showups, and lineups were designed primarily for
witnesses who had never before seen a particular individual, or who may
have seen the individual previously but on a limited basis. They are not
normally used, and are not required, for witnesses who know an individual
well”). On this basis, the judge concluded that trial counsel's decision
did not deprive the defendant of an otherwise available, substantial
ground of defense.
     Where, as here, the motion judge was not the trial judge, and did not
conduct an evidentiary hearing on the motion, we regard ourselves as in as
good a position to assess the record as was the motion judge. See
Commonwealth v. Grace, 397 Mass. 303, 307 (1986). After careful review of
the record, we agree that the defendant did not establish that excluding
the out-of-court identification likely would have influenced the jury's
verdicts. In her telephone conversation with police, and subsequent
interview at police headquarters, Griffin identified Drano as one of the
two men involved in the shooting. The detectives displayed a single
photograph of the defendant, and then a single photograph of the
codefendant, to Griffin after she provided this information. One of the
detectives explained that he displayed the individual photographs in order
to confirm that the individuals Griffin knew as Drano and Jigga were,
indeed, the defendant and the codefendant.
     In his reply brief, the defendant concedes that there was no doubt
that he was known as Drano. Three witnesses, Darryl, Williams, and the
codefendant, also referred to the defendant by this nickname. Because the
defendant has not shown that any error in choosing not to file a motion to
suppress likely would have influenced the jury's verdicts, we need not
address the issue whether trial counsel bypassed a meritorious motion to
suppress the out-of-court identification.
     ii. Exculpatory evidence of misidentification. The defendant argues
that trial counsel should have introduced exculpatory evidence that
Griffin provided police a description of Drano's height that did not
reflect the defendant's actual height. The defendant maintains that
showing that portions of Griffin's description did not match the
defendant's actual characteristics would have “provided objective support”
for her testimony at trial that she had not seen the shooter. In her

http://sll.gvpi.net/document.php?id=sjcapp:sjc20z1-4&type=hitlist&num=0                        Page 6 of 15
Social Law Library            Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 40 of 49   3/15/21, 3:06 PM



telephone conversation with the detectives, Griffin described Jigga as a
black male, [304] aged twenty-seven to twenty-eight, about five feet,
seven inches tall, with a dark mark on the right side of his cheek. She
described Drano as a black male in his twenties, with “brown” skin and a
“low haircut,” wearing a blue polo shirt. Later, in her in- person
interview, Griffin told detectives that Jigga is approximately five feet,
seven inches to five feet, eight inches tall, and that Drano is shorter.
In response to further questioning, Griffin estimated that Jigga is
approximately six feet tall, and Drano approximately two inches shorter.
     Trial counsel acknowledged that “Griffin stated Drano was shorter
than Jigga, but the booking sheets show that [they] are the same height”
(both are listed as six feet tall in Boston police department booking
sheets). Counsel explained that he did not attempt to elicit that evidence
at trial because it would not have added much to the misidentification
defense. Instead, in his closing argument, counsel focused on Griffin's
trial testimony that she heard gunshots but did not see anything, and
attempted to distance the testimony from Griffin's prior statements by
arguing that she was a malleable witness, she had not been standing where
she said she had been, and she had been so upset by her belief that her
close friend had been killed that she had been unable to observe anything
accurately. Counsel urged the jury to consider Griffin's demeanor and
actions on the surveillance video footage as evidence that she would not
have been in a position to identify anyone. The motion judge determined
that the failure to introduce the booking sheets did not deprive the
defendant of effective representation. He noted that “the height
difference was only a couple of inches at most. The jury had the
opportunity to view both defendants together at trial and make their own
observations.”
     In light of Griffin's trial testimony that she did not know the
defendant, and did not see the shooters, trial counsel's decision not to
draw further attention to Griffin's previous statements of identification
was not ineffective.
      iii. Expert on eyewitness identification. The defendant challenges
the adequacy of trial counsel's investigation of the Commonwealth's
identification evidence. The defendant maintains that trial counsel was
unable to make a reasonable tactical judgment as to how to challenge the
eyewitnesses because he did not retain an expert witness to explore well-
established factors con-[305] tributing to mistakes in identification.[8]

     Trial counsel did not file a motion for funds to retain an expert
witness because he believed that the judge would have denied it based on
Griffin's familiarity with the defendant. Counsel also believed that he
would be able adequately to explore deficiencies in the identification
evidence through cross-examination of the Commonwealth's witnesses.

     The motion judge reviewed an affidavit submitted by an expert witness
retained by postconviction counsel. The expert witness discussed the
variables that can affect witness identifications generally and that might
have influenced Griffin's and Williams's identifications of the defendant,
including distance, lighting, exposure duration, stress, and intoxication.
The expert opined that the presence of these risk factors increased the

http://sll.gvpi.net/document.php?id=sjcapp:sjc20z1-4&type=hitlist&num=0                        Page 7 of 15
Social Law Library            Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 41 of 49   3/15/21, 3:06 PM



likelihood of misidentification.
     The motion judge concluded similarly that the presentation of an
expert witness would not have accomplished anything material for the
defense. He noted first that trial counsel challenged the reliability of
the pretrial identification evidence through cross-examination of the
Commonwealth's witnesses. More importantly, the motion judge concluded
that the ability of Griffin and Williams to identify the defendant was not
the primary issue at trial. Both witnesses unequivocally testified that
they did not observe the shooting itself and could not identify the
assailants. The judge observed, “Rather, the issue before the jury was
whether the eyewitnesses told the truth prior to trial when they
identified [the defendant] as one of the shooters to the police and the
grand jury or whether they were telling the truth at trial when [306] they
testified that they previously lied and had not actually seen the
shooters.”

     “The decision to call, or not to call, an expert witness fits
squarely within the realm of strategic or tactical decisions.”
Commonwealth v. Ayala, 481 Mass. 46, 63 (2018), and cases cited. Here, the
defendant has not established that trial counsel's decision not to retain
an expert on eyewitness identification was manifestly unreasonable. See
Commonwealth v. Watson, 455 Mass. 246, 257-258 (2009). The jury were
required to resolve an issue of credibility, i.e., whether Griffin and
Williams had been truthful, prior to trial, when they identified the
assailants as Drano and Jigga. See Commonwealth v. Alvarez, 480 Mass. 299,
313, S.C., 480 Mass. 1015 (2018) (witness credibility was not appropriate
subject of expert testimony). An expert witness's testimony concerning
factors related to mistaken eyewitness identification would not have
materially aided the defense; the jury did not need an expert to tell them
that Griffin and Williams were perhaps mistaken due to external factors —
both testified that they did not closely observe the shooting and insisted
that they had not been in a position to identify the suspects. See Ayala,
supra at 65 (“we cannot say that trial counsel's decision not to call an
expert on eyewitness identification was one that lawyers of ordinary
training and skill in criminal law would not consider competent”
[quotation and citation omitted]). iv. Limiting instruction on motive
evidence. Prior to both men opening fire, the codefendant asked the
victim, “[N]ow, what's up with that rattin’ shit?” During cross-
examination, the codefendant stated that snitches could be both a “bad
thing” and a “good thing,” but agreed with the proposition that “bad
things” could “happen” to “snitches.” The codefendant responded
affirmatively to the questions whether snitches could get “beat up,”
“stabbed,” or even “killed,” “depending on who they told on.” The
prosecutor used the codefendant's testimony to argue that both defendants
“were mad about [the victim] testifying, and bad things happen to
snitches.”
     Trial counsel did not request an instruction limiting the jury's
consideration of the codefendant's testimony to the codefendant alone.
Counsel acknowledged, in his affidavit, that he “should have done so
because there was no evidence that [the defendant] was aware that [the
victim] had testified at a trial in 2009 or that he shared [the

http://sll.gvpi.net/document.php?id=sjcapp:sjc20z1-4&type=hitlist&num=0                        Page 8 of 15
Social Law Library            Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 42 of 49   3/15/21, 3:06 PM



codefendant's] opinions about snitching.”
     In Commonwealth v. Keo, 467 Mass. 25, 33 (2014), we discussed the
admissibility of evidence bearing on a defendant's [307] state of mind
that a codefendant was motivated to kill the victim. The disputed evidence
in that case consisted of numbers scrawled on the codefendant's bedroom
wall purporting to signify a desire to kill members of a rival gang. Id.
at 30, 32. We concluded that attributing the import of the writings on the
codefendant's wall to the defendant was “problematic.” Id. at 33. There
was no evidence that the defendant saw the writings on the codefendant's
wall and affirmed his willingness to harm members of the rival gang. Id.
     Here, by contrast, there was circumstantial evidence from which the
jury could infer that the defendant and the codefendant shared the same
motive to kill the victim. The defendant stood side by side with the
codefendant when the codefendant expressed displeasure about “rattin’.” As
soon as the codefendant made this statement, in effect accusing the victim
of violating the “no snitching” code, both men produced firearms and shot
the victim.

     Moreover, the defendant cannot show that he was prejudiced by trial
counsel's failure to request a limiting instruction. Motive is not an
element of the crime of murder. See Commonwealth v. Carlson, 448 Mass.
501, 508-509 (2007). The Commonwealth introduced substantial evidence that
the defendant shared the codefendant's intent to kill the victim.
Producing a firearm and firing at the victim from close range is
sufficient to establish such an intent. See Commonwealth v. Gonzalez, 475
Mass. 396, 416 (2016) (bringing firearm to lethal encounter implied shared
intent to kill); Commonwealth v. Rosa, 468 Mass. 231, 233-234 (2014)
(defendant was one of three shooters seen firing at victim); Commonwealth
v. Britt,
465 Mass. 87, 88-89 (2013) (intent to kill established where defendant
brought gun to scene and fired at victim).

     v. Prosecutor's closing argument. The defendant also argues that
counsel was ineffective because he did not object to portions of the
prosecutor's closing argument. We review this claim to determine whether
any error in failing to object would have created a substantial likelihood
of a miscarriage of justice. Vargas, 475 Mass. at 358. See Commonwealth v.
Martinez, 476 Mass. 186, 198 (2017). Accordingly, we assess the closing
argument “in the context of the entire argument, and in light of the
judge's instructions to the jury and the evidence at trial.” Commonwealth
v. Carriere, 470 Mass. 1, 19 (2014).

     The defendant contends that the prosecutor misstated the evidence in
discussing Griffin's testimony. In particular, in describ-[308] ing
Griffin's familiarity with the defendant and the codefendant, the
prosecutor argued, “But these are gentlemen who [Griffin] knew for
essentially two years, but at least a year. On a daily basis [Griffin] saw
both of these guys. She saw them on a daily basis.” According to the
defendant, this argument has no basis in the trial evidence, as there was
undisputed testimony that Griffin had seen the defendant only three or
four times over the course of the two years that she lived on the

http://sll.gvpi.net/document.php?id=sjcapp:sjc20z1-4&type=hitlist&num=0                        Page 9 of 15
Social Law Library            Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 43 of 49   3/15/21, 3:06 PM



defendant's street.

     We agree that the prosecutor, in part, misstated the evidence with
respect to Griffin's familiarity with the defendant. In her interview,
Griffin told the police that she had known the defendant and codefendant
“[f]or about a year.”[9] In her grand jury testimony, Griffin said that
she lived on the same street for two years. The prosecutor then asked,
“How often, during the time that you lived [there], would you see or
encounter [the defendant]?” She answered, “Three to four times.” Thus,
while the evidence could support the argument that Griffin had known the
defendant over the course of two years, at no point did Griffin testify,
or tell the police, that she had seen the defendant “on a daily basis.”

     The defendant also contends that the prosecutor misstated the
evidence by arguing that Griffin testified that she saw the defendant
shoot the victim. The prosecutor argued that the defendant was “the person
in the [g]rand [j]ury [Griffin] indicated, as well, was the person who
shot [the victim].” To the contrary, however, Griffin testified before the
grand jury that the codefendant opened fire, and that she did not see a
gun in the defendant's hand. Thus, as the Commonwealth concedes, the
prosecutor improperly misstated the facts.

     In the context of the argument as a whole, however, we conclude that
the improper statements did not create a substantial likelihood of a
miscarriage of justice. While they were misstatements on the critical
issue of identification, these were relatively brief misstatements in a
complicated case involving two defendants and testimony by reluctant
witnesses. They were not repeated or emphasized, and would not have
detracted significantly [309] from the other, accurate statements about
the identification evidence. See Commonwealth v. Copeland, 481 Mass. 255,
264 (2019); Commonwealth v. Burgos, 462 Mass. 53, 72, cert. denied, 568
U.S. 1072 (2012). In addition, the judge provided the jury with
instructions that they were the sole and exclusive finders of fact, and
that it is the jury's “collective memory [of the evidence] that controls,”
and not the memory of counsel. The judge also instructed that the final
arguments were just that: “Arguments are arguments. They are not
evidence.” See Commonwealth v. Goitia, 480 Mass. 763, 768 (2018);
Commonwealth v. Rakes, 478 Mass. 22, 46-47 (2017); Commonwealth v. Kozec,
399 Mass. 514, 517 (1987).
     b. Admission of grand jury transcript. The defendant challenges the
decision to allow the introduction of Griffin's grand jury testimony on
the ground that most of Griffin's trial testimony did not contradict what
she said before the grand jury.
     On direct examination, Griffin testified that she did not recall
testifying before the grand jury. When presented with excerpts of her
grand jury testimony, she testified that she either did not remember the
events, or denied that she had made those statements. For example, she
testified concerning her familiarity with the defendant:

Q.: “And then you were asked a question [at the grand jury]: ‘Ms. Griffin,
during that period of time that you lived on [the defendant's] street, did

http://sll.gvpi.net/document.php?id=sjcapp:sjc20z1-4&type=hitlist&num=0                       Page 10 of 15
Social Law Library            Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 44 of 49   3/15/21, 3:06 PM



you know an individual who went by the name of Drano?’ And the indication
was yes. Did I read that correctly?”
A.: “No.”

Q.: “Did I read that correctly?”
A.: “Yeah, you read the paper.”

     After a sidebar conference, the judge allowed the Commonwealth's
motion to introduce the grand jury testimony substantively because he
found that Griffin's lack of memory was feigned. The prosecutor moved to
introduce a copy of a transcript of Griffin's grand jury testimony in
evidence. The codefendant objected that introduction of the transcript
would “accentuate that which was presented once [to the jury] in
testimonial form” by what the prosecutor had read during his questioning
of Griffin. The defendant joined this objection and added that he would be
[310] prejudiced by the cumulative presentation of evidence, much of which
was duplicative but some of which had not been introduced at all. The
judge overruled the objection, and allowed the transcript to be introduced
substantively, pending any redactions the parties might seek.
Because the objection was preserved, we review the defendant's claim for
prejudicial error. See Commonwealth v. Nardi, 452 Mass. 379, 396 (2008).

     In Commonwealth v. Andrade, 481 Mass. 139, 141 (2018), we considered
a claim that the Commonwealth improperly had presented grand jury
testimony that was admitted as substantive evidence. As in this case, the
prosecutor there “chose to read relevant excerpts from the transcripts,
punctuated by questions to the witness as to whether [the witness]
recalled giving the grand jury testimony.” Id. We held that “although the
prosecutor's method was unconventional,” the judge did not err in allowing
the jury to treat the grand jury testimony as substantive evidence. Id. at
144. In so holding, we noted that the preferable method of introducing
prior testimony as substantive evidence is to “read [the transcripts]
directly into the record either by one person reading the questions and a
colleague reading the answers, or by one person reading the entire excerpt
but making clear which portions are questions and which are answers.” Id.
     Based on our previous decisions, the judge believed that admission of
a transcript to supplement oral testimony was a matter of his discretion.
See Commonwealth v. Maguire, 392
Mass. 466, 473 (1984); Commonwealth v. Bianco, 388 Mass. 358, 370, S.C.,
390 Mass. 254 (1983); Commonwealth v. Mandeville, 386 Mass. 393, 404-406
(1982). He did not have the benefit of the Andrade opinion to guide his
decision. If he did, the judge would have sustained the defendant's
objection to the admission of the transcripts in evidence presented to the
jury. The grand jury transcripts that were introduced as exhibits may have
been cumulative of the excerpts presented to Griffin, and it would have
been preferable to read the transcript in evidence as set forth in
Andrade. It is entirely speculative to assume, however, as the defendant
argues, that the jury improperly focused on this tran-[311] script to the
exclusion of contradictory evidence.[10]


http://sll.gvpi.net/document.php?id=sjcapp:sjc20z1-4&type=hitlist&num=0                       Page 11 of 15
Social Law Library            Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 45 of 49   3/15/21, 3:06 PM



     c. Peremptory challenge. The defendant argues that the judge erred in
ruling that the defendant had not established a prima facie case of
discriminatory use of peremptory challenges sufficient to support his
objection to the prosecutor's exercise of his fourth peremptory challenge
to excuse a black woman.
     The Fourteenth Amendment and art. 12 “prohibit a party from
exercising peremptory challenges on the basis of race or gender.”
Commonwealth v. Lopes, 478 Mass. 593, 597 (2018). See Batson v. Kentucky,
476 U.S. 79, 95 (1986); Commonwealth v. Soares, 377 Mass. 461, 486, cert.
denied, 444 U.S. 881 (1979). A Batson-Soares objection to a proposed
peremptory challenge, such as that raised by trial counsel, triggers a
three-step process. Commonwealth v. Robertson, 480 Mass. 383, 390-391
(2018). First, the burden is on the objecting party to establish a “prima
facie showing of impropriety” sufficient to “overcome[ ] the presumption
of regularity afforded to peremptory challenges” (citation omitted). Id.
If the judge finds that the objecting party established a prima facie case
of discrimination, the party attempting to exercise the peremptory
challenge bears the burden of proving a “group-neutral” reason for
striking the juror. Id. at 391. Finally, the judge evaluates whether the
proffered reason is both adequate and genuine. Id.

     We have emphasized that the burden of making the requisite prima
facie showing is not “a terribly weighty one.” See Commonwealth v. Jones,
477 Mass. 307, 321 (2017), quoting Commonwealth v. Maldonado, 439 Mass.
460, 463 n.4 (2003). The presumption of regularity can be rebutted by “a
prima facie showing of either a pattern of challenges of members of the
same discrete group, or, in certain circumstances, challenge of a single
prospective juror within a protected class, where there is a likelihood
that [the juror is] being excluded from the jury solely on the basis of …
group membership” (quotation and citations omitted). Commonwealth v. Issa,
466 Mass. 1, 8 (2013). In determining whether a pattern of discrimination
exists, a judge may consider all of the relevant circumstances, including
(1) “the num-[312] ber and percentage of group members who have been
excluded”; (2) “the possibility of an objective group-neutral explanation
for the strike or strikes”; (3) “any similarities between excluded jurors
and those, not members of the allegedly targeted group, who have been
struck”; (4) “differences among the various members of the allegedly
targeted group who were struck”; (5) “whether those excluded are members
of the same protected group as the defendant or the victim”; and (6) “the
composition of the jurors already seated.” Jones, supra at 322.

     The defendant raised a Batson-Soares objection to the Commonwealth's
challenge to juror no. 179, “the third or fourth black person” excused by
the prosecutor. The trial judge rejected the defendant's contention that
the prosecutor had engaged in a pattern of excluding black jurors. The
judge observed that the seated jurors included “four black people out of
eight
… . So, obviously the Commonwealth passed on them.” The judge observed
that the prosecutor had not exercised peremptory challenges on four black
jurors who had been excused by request of the defendant or the
codefendant. He commented, “So that looks like … eight black African
Americans that [the prosecutor has] passed on.” Out of fourteen

http://sll.gvpi.net/document.php?id=sjcapp:sjc20z1-4&type=hitlist&num=0                       Page 12 of 15
Social Law Library            Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 46 of 49   3/15/21, 3:06 PM



challenges, the prosecutor sought to remove three prospective black
jurors. The judge
for excluding [juror no. 179].”

     It does not appear that the prosecutor exercised a disproportionate
number of peremptory challenges against prospective black jurors. Juror
no. 179 was the thirty-seventh potential juror the judge found to be
indifferent. Of the thirty-seven indifferent jurors, twelve were black,
and the prosecutor was content with nine (seventy-five percent) of those.
In other words, the prosecutor used peremptory challenges to exclude three
of the twelve indifferent black jurors (one quarter of the indifferent
jurors). At the point when the defendant raised his Batson- Soares
objection, four of the eight seated jurors were black. See Commonwealth v.
Oberle,
476 Mass. 539, 546 (2017). Because one-half of the then-seated jurors were
black, and three- quarters of the indifferent black jurors had not been
excluded, there was no abuse of discretion in the judge's determination
that the defendant had not established a pattern of racial discrimination.

     Relying on Jones, 477 Mass. at 324-325, the defendant argues that the
trial judge erred in finding that the “presence of some black people on
the jury” was dispositive. This case is readily [313] distinguishable from
Jones. In that case, the trial judge “relied primarily, if not
exclusively, on the presence of the single African-American who at that
point had been seated.” Id. at 325. Compare Commonwealth v. Ortega, 480
Mass. 603, 607 (2018) (“judge relied exclusively on the presence of a
single female African-American who at that point had been seated in
concluding that the defendant had not met his prima facie burden”). Here,
by contrast, the trial judge did not rely “exclusively” or “primarily” on
the number of black jurors seated in the jury box. He considered the
number of potential jurors determined to be indifferent and assessed
whether the prosecutor had challenged a disproportionate number of black
jurors. We discern no abuse of discretion in the judge's finding that the
defendant did not establish a prima facie case of excluding black jurors.

     d. Review under G. L. c. 278, § 33E. The defendant asks us to use our
authority under G. L. c. 278, § 33E, to grant him a new trial or to reduce
the verdict of murder in the first degree. We have conducted a thorough
review of the entire record and discern no basis upon which to exercise
our authority under G. L. c. 278, § 33E.
     3. Conclusion. We affirm the defendant's convictions and the denial
of his motion for a new trial.

So ordered.
---------------------------

[page 296]
     [1]Chief Justice Gants participated in the deliberation on this case
prior to his death.

[page 297]

http://sll.gvpi.net/document.php?id=sjcapp:sjc20z1-4&type=hitlist&num=0                       Page 13 of 15
Social Law Library            Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 47 of 49   3/15/21, 3:06 PM



     [2]At a joint trial with the defendant, the codefendant was convicted
of murder in the first degree and unlawful possession of a firearm. We
affirmed the convictions. See Commonwealth v. Herndon, 475 Mass. 324, 337
(2016).

     [3]Because they share a last name, we refer to the victim's brother,
Darryl Barnes, by his first name.

[page 298]
     [4]In a police interview and in her grand jury testimony, Griffin
said that she had been positioned “across the street” from the house at
no. 11, in the area of the houses at nos. 10-12. While the motion judge
found that Griffin had been standing outside her house at no. 14, home
surveillance videotape footage later revealed that Griffin actually had
been standing farther down the street, in front of no. 6.

[page 299]
     [5]The judge allowed the substantive introduction of statements by
Griffin and Williams to the grand jury “insofar as inconsistent with their
trial testimony.” See Mass. G. Evid. § 801(d)(1)(A) (2020). He also
allowed the introduction as substantive evidence of out-of-court
statements of identification made by Griffin and Williams to police. See
Mass. G. Evid. § 801(d)(1)(C). The portions of Griffin's August 2011
telephone conversation with detectives that were not relevant to her
identification of the perpetrators also were admitted, over the
defendant's objections, but the jury were instructed that they were
introduced for the limited purpose of establishing Griffin's state of
mind. The judge instructed that these other statements were admissible
only on the issue whether Griffin's grand jury testimony and statements of
identification “were the result of pressure, coercion or suggestion by the
police.”

[page 300]
     [6]The photograph itself, which was introduced in evidence, shows
that Griffin wrote on the back, “I know this to be DrainO.”

[page 301]
     [7]The trial judge had retired.
[page 305]
     [8]The defendant also claims that trial counsel rendered ineffective
assistance because he should have joined the codefendant's request for an
enhanced identification instruction based on State v. Henderson, 208 N.J.
208 (2011). In Herndon, 475 Mass. at 328, the codefendant argued that the
judge erred in declining to give the requested instruction in light of the
court's subsequent adoption of provisional enhanced identification
instructions in Commonwealth v. Gomes, 470 Mass. 352, 376, 379-388 (2015)
(Appendix), S.C., 478 Mass. 1025 (2018). We concluded that the trial judge
did not abuse his discretion because the codefendant had not provided the
trial judge sufficient information to enable “the judge to determine
whether the principles in the defendant's proposed instruction were ‘so
generally accepted’ that it would be appropriate to instruct the jury
regarding them.” Herndon, supra at 329, quoting Gomes, supra at 359-360.

http://sll.gvpi.net/document.php?id=sjcapp:sjc20z1-4&type=hitlist&num=0                       Page 14 of 15
Social Law Library            Case 1:21-cv-11424 Document 1 Filed 08/31/21 Page 48 of 49                  3/15/21, 3:06 PM



The defendant cannot establish a substantial likelihood of a miscarriage
of justice here, on the basis of his request for the same enhanced
instruction, where he provided no information whatsoever as to the same
point on which the codefendant's presentation was inadequate.

[page 308]
     [9]We reject the defendant's argument that this statement was
admitted for the limited purpose of demonstrating whether Griffin's grand
jury testimony was coerced. Griffin's familiarity with the defendant
provided context for her identification of the suspect and, therefore, was
admissible without limitation. See Commonwealth v. Adams, 458 Mass. 766,
772 (2011); Mass. G. Evid. § 801(d)(1)(C) (2020).

[page 311]
     [10]Moreover, to the extent the defendant argues, as he did in his
motion for a new trial, that portions of the transcript were introduced
that had not first been presented as questions to the witness before the
jury, nothing in the transcript that was other than testimony concerning
identification (a description of the events surrounding the shooting)
would have made a difference in the jury's thinking.



                           © Copyright 2021 Proprietors of the Social Law Library. All Rights Reserved.




http://sll.gvpi.net/document.php?id=sjcapp:sjc20z1-4&type=hitlist&num=0                                      Page 15 of 15
SJC-11702 - Notice of DocketCase
                             Entry 1:21-cv-11424      Document 1 Filed 08/31/21 Page 49 of 49


          Subject: SJC-11702 - Notice of Docket Entry
          From: SJCCommClerk@sjc.state.ma.us
          Date: 1/25/21, 6:00 PM
          To: dennis@dennisshedd.com

          Supreme Judicial Court for the Commonwealth of Massachusetts

          RE: Docket No. SJC-11702

          COMMONWEALTH
          vs.
          FREDERICK HENDERSON

          NOTICE OF DOCKET ENTRY

              Please take note that the following entry was made on the docket of the above-referenced case:

          January 25, 2021 - DENIAL of Motion for Reconsideration. (By the Court)

                                         Francis V. Kenneally Clerk

          Dated: January 25, 2021

          To:
          Cailin M. Campbell, A.D.A.
          Dennis Shedd, Esquire
          Suffolk Superior Court Dept.




1 of 1                                                                                                         1/26/21, 8:19 AM
